Exhibit 10.46
FORM OF STOCK OPTION AGREEMENT BETWEEN AVANEX AND CERTAIN OF ITS EXECUTIVE
OFFICERS
Unless otherwise defined herein, the terms defined in the 1998 Stock Plan, as
amended (the “Plan”) shall have the same defined meanings in this Option
Agreement.
I. NOTICE OF STOCK OPTION GRANT
[___]
You have been granted an Option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

     
Date of Grant
  [___]
Vesting Commencement Date
  [___]
Exercise Price per Share
  $[___]
Total Number of Shares Granted
  [___]
Total Exercise Price
  $[___]
Type of Option
  ___Incentive Stock Option
 
  ___Nonstatutory Stock Option
Term/Expiration Date:
  [___]

Exercise and Vesting Schedule:
Subject to accelerated vesting as set forth below, this Option may be exercised,
in whole or in part, in accordance to the following vesting schedule:
25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/48 of the Shares subject to the Option shall
vest each month thereafter on the same day of the month as the Vesting
Commencement Date, subject to the Optionee continuing to be a Service Provider
on such dates.
Acceleration Upon a Change of Control. Notwithstanding the foregoing, upon a
Change of Control, as defined below, that occurs while Optionee provides
services to the Company, this Option shall become vested and exercisable as to
fifty percent (50%) of the shares subject to this Option on the date the event
constituting a Change of Control is consummated. The balance of the shares
subject to this Option shall continue to vest on the same schedule (i.e., the
same number of shares shall vest each month) as existed prior to the Change of
Control. For example, if a Change of Control occurs on a date when 25% of
Optionee’s shares have vested, then an additional 25% of the shares shall be
vested pursuant to this paragraph. The remaining 50% of the shares subject to
this Option shall vest at the rate of 1/48th of the shares per month thereafter,
such that all shares are fully vested after an additional 24-month period. If a
Change of Control occurs on a date where more than 50% of Optionee’s shares have
already vested, then no additional Shares shall vest pursuant to this paragraph.
Acceleration Upon a Change of Control and Termination of Employment.
Notwithstanding the foregoing, in the event the Optionee’s employment with the
Company terminates as a result of an Involuntary Termination other than for
Cause upon or within 12 months after a Change of Control, this Option shall be
fully (i.e. 100%) vested and this Option may be exercised, in whole or in part,
upon the date of such termination.
Acceleration Following Involuntary Termination without Cause. Notwithstanding
the foregoing, in the event the Optionee’s employment with the Company
terminates as a result of an Involuntary Termination without Cause upon or
within 12 months after the commencement of Optionee’s employment with the
Company, but prior to a Change of Control, this Option shall vest as to 1/48th
of the Shares subject to the Option for each full month from the Vesting
Commencement Date until the date of Optionee’s Involuntary Termination.
The following terms referred to in this Agreement shall have the following
meanings:

(i)   Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Optionee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Optionee, (ii) conviction of a
felony that is injurious to the Company, and (iii) a willful act by the Optionee
which constitutes gross misconduct and which is injurious to the Company.   (ii)
  Change of Control. “Change of Control” shall mean the occurrence of any of the
following events:

      Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the

 



--------------------------------------------------------------------------------



 



      Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities other than in a private
financing transaction approved by the Board of Directors;         the direct or
indirect sale or exchange by the stockholders of the Company of all or
substantially all of the stock of the Company;         a merger or consolidation
in which the Company is a party and in which the stockholders of the Company
before such merger or consolidation do not retain, directly or indirectly, at a
least majority of the beneficial interest in the voting stock of the Company
after such transaction; or         the sale or disposition by the Company of all
or substantially all the Company’s assets.

(iii)   Disability. “Disability” shall mean that the Optionee has been unable to
substantially perform his duties as the result of his incapacity due to physical
or mental illness, and such inability, at least 26 weeks after its commencement,
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Optionee or the Optionee’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld).   (iv)   Involuntary Termination. “Involuntary Termination” shall
mean (i) without the Optionee’s express written consent, the significant
reduction of the Optionee’s duties or responsibilities relative to the
Optionee’s duties or responsibilities in effect immediately prior to such
reduction; provided, however, that a reduction in duties or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Chief Financial Officer of Company remains as such
following a Change of Control and is not made the Chief Financial Officer of the
acquiring corporation) shall not constitute an “Involuntary Termination”;
(ii) without the Optionee’s express written consent, a substantial reduction,
without good business reasons, of the facilities and perquisites (including
office space and location) available to the Optionee immediately prior to such
reduction; (iii) without the Optionee’s express written consent, a material
reduction by the Company in the base compensation of the Optionee as in effect
immediately prior to such reduction, or the ineligibility of the Optionee to
continue to participate in any long-term incentive plan of the Company; (iv) a
material reduction by the Company in the kind or level of employee benefits to
which the Optionee is entitled immediately prior to such reduction with the
result that the Optionee’s overall benefits package is significantly reduced;
(v) the relocation of the Optionee to a facility or a location more than 50
miles from the Optionee’s then present location, without the Optionee’s express
written consent; (vi) any purported termination of the Optionee by the Company
which is not effected for death or Disability or for Cause, or any purported
termination for which the grounds relied upon are not valid; or (vii) the
failure of the Company to obtain the assumption of this agreement by any
successors contemplated in Section I.(ii) above.

Termination Period:
This Option may be exercised for three months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for twelve months after Optionee ceases to be a Service Provider.
In no event shall this Option be exercised later than the Term/Expiration Date
as provided above.
In addition, upon an Involuntary Termination of the Optionee’s employment other
than for Cause upon or within 12 months after a Change of Control, this Option
may be exercised for twenty-four months after Optionee ceases to be a Service
Provider.
II. AGREEMENT
A. Grant of Option.
The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).
B. Exercise of Option.
(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

 



--------------------------------------------------------------------------------



 



(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be completed by the Optionee
and delivered to the Company. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares. This Option
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice accompanied by such aggregate Exercise Price.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.
C. Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

  1.   cash; or     2.   check; or     3.   consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan; or     4.   surrender of other Shares which (i) in the
case of Shares acquired upon exercise of an option, have been owned by the
Optionee for more than six (6) months on the date of surrender, and (ii) have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares.

D. Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
E. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
F. Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.
G. Exercising the Option.

  1.   Nonstatutory Stock Option. The Optionee may incur regular federal income
tax liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.     2.   Incentive Stock Option. If this Option qualifies as an ISO,
the Optionee will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Optionee to alternative minimum tax in the year of
exercise. In the event that the Optionee ceases to be an Employee but remains a
Service Provider, any Incentive Stock Option of the Optionee that remains
unexercised shall cease to qualify as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option on the date three
(3) months and one (1) day following such change of status.     3.   Disposition
of Shares.

  (a)   NSO. If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.     (b)   ISO. If the Optionee holds ISO Shares
for at least one year after exercise and two years after the grant date, any
gain realized on disposition of the Shares will be treated as long-term capital
gain for federal income tax purposes. If the Optionee disposes of ISO Shares
within one year after exercise or two years after the grant

 



--------------------------------------------------------------------------------



 



      date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the lesser of (A) the difference between the Fair Market
Value of the Shares acquired on the date of exercise and the aggregate Exercise
Price, or (B) the difference between the sale price of such Shares and the
aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.  
  (c)   Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

H. Entire Agreement; Governing Law.
The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
I. NO GUARANTEE OF CONTINUED SERVICE.
OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

              OPTIONEE:   AVANEX CORPORATION  
 
           
 
 
Signature
  By  
 
   
 
 
Print Name
   
 
Title    
 
 
Residence Address
           

EXHIBIT A — AVANEX CORPORATION 1998 STOCK PLAN EXERCISE NOTICE
Avanex Corporation
Attention: Secretary
1. Exercise of Option. Effective as of today,                     , ___, the
undersigned (“Purchaser”) hereby elects to purchase                      shares
(the “Shares”) of the Common Stock of Avanex Corporation (the “Company”) under
and pursuant to the 1998 Stock Plan (the “Plan”) and the Stock Option Agreement
dated, ____________(the “Option Agreement”). The purchase price for the Shares
shall be $___, as required by the Option Agreement.
2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.

 



--------------------------------------------------------------------------------



 



3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.
4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.
5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
6. Entire Agreement; Governing Law. The Plan and Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

         
Submitted by:
  Accepted by:    
PURCHASER:
  AVANEX CORPORATION    
 
       
  
 
Signature
   
By
   
 
       
 
       
Print Name
       
Address:
 
Address:
   
 
 
AVANEX CORPORATION
   
 
       
 
       
 
       
 
       
 
  Date Received    

 